Case 1:19-cr-00880-RMB Document 58 Filed 07/15/21 Page 1 of 1

USDC SDNY

| DOCUMENT

ELECTRONICALLY FILED
DOC Hs ee
DATE FILED: 7 [15/2 !

  

 

 

 

July 15, 2021

VIA ECF

Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street, 17B

New York, New York 10007

RE: United States v. Henry Perez
1:19 Cr 880 (RMB.

Honorable Justice Berman;

I, Dawn M. Florio, attorney at law, represent Henry Perez on the above case
matter. [am requesting that Henry Perez be allowed to travel from Newark Airport on
July 16, 2021 to Portland, Oregon and return July 18, 2021,

Ihave reached out to Pre-trial Supervisor Dayshawn Bostic and AUSA Michael
Neff and they both have no objection to Mr. Perez traveling. I apologize for any
inconvenience this has cause. I am requesting that this application be acknowledged and
considered today, so he can attend.

 

Sincerely,

feymission to trave |

monte d ov Consent. Dawn M. Florio

Dawn M. Florio, Esq.

 

 

 

 

SO ORDERED:
bate: 7 f1$/2) “Kocbursl AN. Barnes
Richard M. Berman, U.S.D.J.

 

 

 

 
